Rosenberry, C. J.
The defendant contends that the ordinance in question, which is printed in the margin,1 is void *382for the reason that it is in conflict with the provisions of the constitution of the state of Wisconsin and of the constitution of the United States because it is discriminatory, in that it applies only to persons, firms, or corporations taking orders for merchandise, which persons reside in other cities or towns than the city of Edgerton, and therefore does not apply to local mercantile houses in the city of Edgerton, Wisconsin. The brief is devoted to a discussion of the question whether or not the ordinance in question is void under the interstate commerce clause of the constitution of the United States. It is not necessary for the court to consider that question. While the ordinance is not identical in language with the ordinance considered by this court in Whipple v. South Milwaukee, 218 Wis. 395, 261 N. W. 235, it is with respect to discrimination the same in legal effect. We must therefore hold that the ordinance in question is invalid for the reasons stated in Whipple v. South Milwaukee, supra. No useful purpose will be served by a discussion of the considerations which led to the conclusion in that case, as they were there fully set forth.
By the Court. — The judgment appealed from is reversed, and cause remanded with directions to discharge the defendant.

 “10.07 Registration of all persons selling merchandise and not maintaining stores or business headquarters: Every person, firm or *382corporation selling or offering for sale any goods, wares or merchandise at retail in the city of Edgerton, or soliciting orders for mercantile houses, from other cities or towns for future delivery, of any such goods, wares or merchandise at retail in said city, and not maintaining a store or other headquarters in said city which is open to the public during the usual business hours, shall file with the city clerk his or its name and address and a full statement of the nature of his or its business; and in case such person, firm or corporation is not a peddler or transient merchant as defined in this chapter and the laws of the state of Wisconsin relating thereto, he or it shall pay to the city treasurer a registration fee of ten dollars. It shall be unlawful for any such person, firm or corporation to engage in any business in the city of Edgerton, until he or it shall have complied with the terms of this section.”